Citation Nr: 1419672	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected psychiatric disability, to include posttraumatic stress disorder (PTSD), personality change, and depressive disorder (hereinafter PTSD).

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Javier A. Centonzio, Esq.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated April 2009 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes the Veteran's current appeal for a higher rating for his service-connected PTSD was referred from a previous Board hearing on separate appeals in May 2007.  The Board has reviewed and considered that testimony in the current appeal.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have compensable hearing loss at any point during the period on appeal.

2.  The Veteran did not have PTSD with deficiencies in most areas at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 (2013).

2.  The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected hearing loss and PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Hearing Loss

The Veteran is seeking an increased rating for his service connected bilateral hearing loss.  Under VA regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.

In September 2009, the Veteran was seen by audiology at a VA medical facility.  The audiologist determined the Veteran's left ear hearing loss was worse, and ordered a hearing aid for his left ear.  No hearing aid was needed or ordered for his right ear.   Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
10
LEFT
15
20
15
30
65

The average pure tone threshold in the Veteran's right ear was approximately 16.25 decibels, while the average pure tone threshold in his left ear was approximately 32.5 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 100 percent score in his right ear and a 92 percent score in his left ear.

A pure tone average threshold of 16.25 in the right ear with a 100 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI.  Similarly, a pure tone average threshold of 32.5 decibels in the left ear with a 92 percent speech discrimination also relates to a level I hearing acuity.  Id.  Level I ratings in both ears equates to a noncompensable rating for hearing impairment, providing evidence against his appeal.  38 C.F.R. § 4.85, Table VII.

In June 2011, the Veteran was provided with a VA examination.  Audiometric testing was again conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
30
LEFT
25
25
30
35
70

The average pure tone threshold in the Veteran's right ear was approximately 27.5 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 40 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 98 percent score in his right ear and a 94 percent score in his left ear.

A pure tone average threshold of 27.5 in the right ear with a 98 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI.  Similarly, a pure tone average threshold of 40 decibels in the left ear with a 94 percent speech discrimination also relates to a level I hearing acuity.  Id.  Level I ratings in both ears equates to a noncompensable rating for hearing impairment, providing additional evidence against his appeal.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities were difficulties understanding speech in more challenging environments, but noted his hearing loss does not limit his ability to perform all forms of employment.  As such, the Board finds this examination is compliant with the Martinak requirements.

The medical records do not reflect the Veteran had any additional audiometric testing conducted during the period on appeal.  Accordingly, the results from all the audiometric testing established the Veteran continued to have a noncompensable hearing loss.  Therefore, his appeal for an increased rating is denied.

PTSD

The Veteran is also seeking an increased rating for his service-connected PTSD, currently rated at 50 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under this code, a higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

As discussed above, the Veteran presented testimony regarding the severity of his PTSD at his previous Board hearing in May 2007.  At this hearing, the Veteran reported had no friends and did not get along with any relatives.  His wife also testified that he frequently angered throughout the day and had rapid mood swings.  The Veteran had a tenant in rental property in his basement for the past seven years, but recently their relationship had deteriorated to the point that the tenant was moving out due to the Veteran's increased irritability.

In June 2007, the previous tenant submitted a written statement.  He described the Veteran's marked increase in both occurrence and severity of his emotional outbursts in the past seven years, and described how insignificant events triggered his emotional abuse.  For example, the former tenant described the last straw before decided to move out was when receiving a phone call at 12:30 am that his coughing was keeping the Veteran awake.

In February 2009, his wife also submitted a written statement.  She estimated the 
Veteran's symptoms had increased "200 percent" since his May 2007 hearing.  She described he experienced daily panic attacks and outbursts, and screamed at her an estimated four or five times per week.  The Veteran also frequently paced in the hallways, and experienced multiple mood swings per day.  He remained isolated from all his family, friends, and neighbors.  She also described that he occasionally acted like he didn't know where he was.  

In a VA medical appointment in February 2009, the Veteran reported experiencing episodes of increased irritability.  His wife accompanied him and reported the Veteran frequently isolated and stared at a distance.  He endorsed experiencing anxiety, no appetite, and sleep problems.  However, he did not receive any medication or therapy for his disability.  He stated he was unaware he could have received treatment since his condition was service connected, and complained he was not notified of the availability of treatment earlier.  The medical professional noted his speech was a normal rate and rhythm, and mood was angry after he learned he could have gotten earlier PTSD treatment.  He was diagnosed with chronic PTSD with insomnia, and a GAF score of 40 was assigned, suggesting major impairment in several areas.

The following month, in March 2009, the Veteran was provided with a VA examination.  He appeared casually dressed and well groomed.  His attitude was cooperative and responsive, speech was measured and responses were "somewhat over-elaborated," but the examiner opined there was no indication of symptom exaggeration.  The Veteran reported he was isolated and generally avoided contact with people, especially crowds.  However, he still had some telephone contact with former coworkers.  He also attended a gym three times a week, but tried to go when usage was lowest.  He reported a lost interest in yard work and housework, and mostly spent his time reading and watching TV, with daily walks in the afternoons.  He estimated he re-experienced stressors more frequently since he stopped working, and news regarding the current war served as an additional reminder.  

The examiner noted the Veteran spoke with a restrictive affect, and he reported others considered him emotionally cold.  He also demonstrated an exaggerated startle response and hypervigilance.  The examiner opined the Veteran's symptoms had increased in severity since his last examination, particularly in irritability and some decline in social interaction.    He assigned a GAF score of 44, suggesting serious symptoms, but providing evidence against this claim.

The Veteran sought treatment from a private provider in April 2009.  He presented as neatly dressed in casual clothing with good grooming.  He was alert and oriented, and his mood was tearful and angry.  No delusions, obsessions, or suicidal ideation were observed, and judgment and insight were good.  The Veteran reported he used to have a good relationship with his adult soon, until 1.5 years ago when his son forgot to call him on Christmas.  Since that day he has not picked up the phone when his son has called.

In July and August of 2009, the Veteran reported a low mood due to worsened pain, including testicular pain, as well as difficulties sleeping.  While his mood was depressed, his thought process was normal and coherent, and insight and judgment were good.  A GAF score of 55 was assigned, suggesting moderate symptoms.

In October 2009, the Veteran reported he was sleeping three to five hours per night.  He reported he spent time assisting with home chores.   His speech was normal rate and rhythm, and his mood was euthymic with a congruent affect.  His thought process was normal and coherent, and he denied any ideas of suicide.  His insight and judgment were good, and was memory intact.  A GAF score of 60 was assigned, suggesting continued moderate symptoms.

Through December 2009, GAF scores ranging from 45 to 50 were assigned.  During this time, the Veteran reported getting five hours of sleep a night, and stated his mood was "not as good lately as it has been."

Therefore, the Board notes the medical records reflect the Veteran had wide-ranging GAF scores from 40-60 throughout 2009.  However, while highly probative, GAF scores are not determinative.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Despite the wide range of GAF scores, the Board notes the Veteran was noted to demonstrate consistent symptoms throughout this time period.  For example, he was consistently noted to experience anxiety, sleep problems, and hypervigilance.  However, he was also consistently noted to present as well dressed, was alert, and spoke at a normal rate and rhythm.  No delusions or obsessional rituals were noted.  Additionally, he reported continuing to enjoy several activities, including contact with his former coworkers and attending a health club three times a week.

Therefore, while the GAF scores suggest the Veteran's PTSD severity ranged from serious to moderate, the Board finds his symptoms consistently reflected the Veteran's PTSD most closely aligned with his current 50 percent rating.  For example, the Veteran continued to maintain relationships with his friends and attend the health club, suggesting he did not experience an inability to maintain relationships.  The Board has considered the Veteran's qualifiers that he only maintained phone contact with his friends, and attended the health club during periods of low usage.  However, some social impairment is contemplated is his currently assigned 50 percent rating.

Furthermore, the Veteran did not demonstrate many of the symptoms associated with a higher 70 percent rating.  He consistently appeared well dressed and groomed, establishing he did not neglect personal appearance or hygiene.  Furthermore, no illogical speech, impaired impulse control, or disorientation was noted, and there was no suggestion the Veteran was unable to function independently.  Therefore, the Board finds that despite the low GAF scores assigned, the symptoms noted in the medical record do not establish a higher rating was warranted.

In the spring of 2010, the Veteran reported his mood was "not very well" and his energy and concentration were reduced since October.  He reported having fleeting thoughts of suicide "for many years," but with no plan or intent.  Medical professionals noted his speech was normal, and his thought process was normal and coherent.  Insight and judgment were good and his memory was intact.  He presented as well-dressed and groomed, with good eye contact.  GAF scores of 45 were assigned, suggesting serious symptoms.  

In June 2010, the Veteran reported generally the same symptoms, and a GAF score of 60 was assigned, suggesting moderate symptoms.  Throughout the fall of 2010 and winter of 2011 the Veteran continued to report generally the same symptoms, but GAF scores ranging from 41 to 55 were assigned. 

As before, the Board finds despite the wide range of GAF scores assigned, the Veteran continued to consistently demonstrate symptoms reflective of his currently assigned 50 percent rating.  The symptoms of a higher rating, including deficiencies in most areas, illogical speech, or impaired impulse control were not demonstrated.  Accordingly, an increased rating was not warranted.

In May 2011, the Veteran reported he experienced an anxiety attack six weeks ago with no triggers.  At his treatment he was alert and oriented, spoke with a normal rate and rhythm, and demonstrated a normal thought process.  His mood was anxious, and his insight and judgment were good.  A GAF score of 41 was assigned, suggesting serious symptoms.

The Veteran was provided with an additional VA examination in June 2011.  He was mildly anxious, but showed good cognitive status and ability to recall dates.  Throughout the examination he was forthcoming and maintained good eye contact.  He currently attended group therapy and took prescribed medications.  He was frequently angry and had many arguments with his wife.  He reported he does little yard work, provides no help with household chores, and rarely goes to the grocery store.  He reported he was a member of the American Legion, and as a part of this group attended a recent Memorial Day observance.  During the ceremony he was very tearful, choked up, and cried.  He still went to the health club three times per week, and still preferred to attend when the club was less crowded.  His hobbies included gardening and reading, especially self-help books.  He used to get together with old co-workers, but no longer socialized with that group.  He also lost interest in several other old hobbies, including golf and fishing.  He reported he frequently watched TV, but only light entertainment programs.  He estimated experiencing intruding upsetting memories several times a week.  The examiner noted he had a fairly high level of concern regarding his home security, including keeping a loaded weapons in the bedroom, adding extra locks, and checking the locks frequently.  He was hypervigilant, jumpy, easily startled, and uncomfortable around groups of people.  

Upon examination, his speech was logical with no demonstrated thought disorder.  He was oriented with an adequate memory and concentration.  Significant sleep disturbance and poor appetite were noted.  The examiner opined the severity of his PTSD had not increased, and specifically opined his impairment "better matches the 50 percent rating language than it does the 70 percent language."  This only provides more highly probative evidence against the Veteran's claim.   

The examiner noted that it was not plausible the Veteran left the workforce due only to psychological problems, because he had previously made divergent statements to other providers.  The examiner did opine the Veteran would have more difficulty than average person in adapting to workplace changes, and in accepting some kinds of supervision.  But, clarified he was not unable to pursue gainful employment solely due to his PTSD.  A GAF score of 42 was assigned, suggesting serious symptoms.

In October 2011 the Veteran was evaluated by a private physician Dr. R.R.  During this evaluation the Veteran was cooperative, but Dr. R.R. found the interview was "tedious" due to "frequent tangential responses with anecdotal stories to support statements."  The Veteran reported he quit his work due to both psychical and psychological issues, but asserted his physical pain was related to his PTSD.  He reported he was recently arrested after fighting with his sixteen year old neighbor.  His wife reported his mood changed every five minutes, and due to this unpredictable emotional state he isolated himself socially and avoided contact with neighbors.  He also reported a need to watch for people walking on his property.  He only slept for an estimated three to four restless hours per night, despite use of a sleep aid.  

Upon evaluation, he was oriented to all spheres with no psychotic features.  Dr. R.R. opined the Veteran qualified for a higher, 70 percent rating due to his deficiencies in most areas.  The physician assigned a GAF score of 42, reflecting the Veteran's inability to hold a job due to chronic pain, irritation, and lowered abilities to tolerate social stressors.

In a December 2011 VA treatment record, the Veteran was alert and attentive and spoke with a normal rate and rhythm.  He demonstrated a euthymic mood, coherent thought process, good insight and judgment, and intact memory.  He reported his appetite was "up and down" and he slept three to four hours per night with "occasional" nightmares.  He experienced thoughts of harm to his self and others, including a plan, but he did not plan to implement his plans.  A GAF score of 45 was assigned, suggesting serious symptoms.

In a May 2012 written statement, the Veteran reported experiencing trouble sleeping at night due to nightmares, and averaged only four hours of sleep per night.  He reported he was "depressed every hour of every day" and irritable.  He expressed no motivation to leave the house, and his only socialization was when he talked to one neighbor about once every two weeks.  In response to other neighbor setting off fireworks in the morning, he used his chainsaw early in the morning to keep them up, and as a result was arrested for breaching the peace and harassment.  He stated he didn't like being around other people.    

The Board notes the GAF scores assigned throughout 2011 and 2012 reflect the Veteran demonstrated serious PTSD symptoms.  However, his symptoms still did not meet the criteria associated with a higher rating.  For example, in the spring of 2011 he reported experiencing one anxiety attack six weeks earlier, suggesting such attacks did not occur near-continuously, the criteria associated with a higher rating.  Additionally, he was still consistently noted to be well-groomed, fully oriented, and with normal speech and thought processes.  No obsessional rituals, inability to function independently, or impaired impulse control were noted.  He also continued to participate in some social activities, including with The American Legion.  Therefore, the Board finds a higher rating was not warranted at any point during the period on appeal.

The Board has considered the opinion of the private physician, Dr. R.R., that the Veteran's condition warranted a higher rating.  He stated that "a careful reading of the VA report shows that it actually endorses the presence of symptoms that create 'deficiencies in most areas.'"  However, the determination of the rating assigned is a legal determination, not medical.  The Board has considered the psychiatric symptoms noted by Dr. R.R., including the Veteran's frequent mood changes and desire to isolate socially.  However, as discussed above, the Board finds these symptoms did not constitute deficiencies in most areas, as contemplated by the VA criteria for a higher rating.  

In this regard, it is important for the appellant to understand that the 50 percent rating assigned herein acknowledges significant problems.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had not had any problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation for the psychiatric disability, which is not always supported by the medical evidence cited above, for reasons cited above.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  

In making this decision, it is also important for the Veteran to understand that not all evidence in this case supports a 30 percent evaluation, let alone a 50 percent evaluation, let alone a higher evaluation.  If the Veteran did not have the problems he has cited, there would be no basis for the 50 percent evaluation.  A 50 percent disability evaluation is a highly significant disability evaluation, indicating, very generally, a 50% reduction in the ability of the Veteran to function.   

In determining both of the above appeals, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss or PTSD that would render the schedular criteria inadequate.  The Veteran's main symptom regarding his hearing loss was difficulty hearing.  His main symptoms regarding his PTSD were social isolation, frequent mood changes, and sleep difficulties.  These symptoms were all specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture and referral for an extraschedular rating is not warranted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letters dated in February 2009 and June 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established for each appeal.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appeals for increased ratings for bilateral hearing loss and PTSD are denied.


REMAND

The Veteran is also seeking entitlement to TDIU.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran's service connected disabilities are currently rated as 50 percent for his PTSD (as discussed above), noncompensable for hearing loss (as also discussed above), and 10 percent for tinnitus.   Therefore, he does not meet the schedular requirements for TDIU.

However, 38 C.F.R. § 4.16(b) also provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.
 
In this case, the Veteran has consistently asserted that he was forced to retire early after thirty-eight years as a high voltage electrician due to his service-connected disabilities, especially his PTSD. 

The Board finds the claims file includes evidence supporting the Veteran's allegations that his service-connected disabilities rendered him unemployable.  For example, an August 2006 written statement from his union business manager states the Veteran's personality deteriorated to the point where he is "very difficult" to employ.

Importantly, however, it was not indicated that he was impossible to employ.

Additionally, the August 2012 report from a private vocational expert opined the Veteran is unable to secure or follow a gainful occupation as a result of his service connected disabilities.

Based on the evidence suggesting the Veteran is otherwise unable to secure and follow substantially gainful occupation due to his service-connected disabilities, remand for referral of extraschedular TDIU is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disability, as well as his employment, educational, and medical histories.

2.  Then, readjudicate the appeal.  If the appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


